                                      Case 18-00039       Doc 89     Filed 03/14/19     Page 1 of 4



                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                   FOR THE DISTRICT OF MARYLAND
                                                              (Greenbelt)

                        In re:
                                                                            Case No.:     18-11248
                        NAHID AHMADPOUR,
                                                                            Chapter 7
                                         Debtor


                        NATIONWIDE REGISTRY & SECURITY
                        LTD

                                        Plaintiff,
                                                                            Adversary No.:        18-00039
                                 v.

                        NAHID AHMADPOUR,

                                         Defendant.


                                  NAHID AHMADPOUR ’S MOTION TO EXCLUDE AND FOR DEFAULT

                                 Defendant/Debtor Nahid Ahmadpour, by and through undersigned counsel, hereby files

                        this Motion to Compel for Failure of Discovery and states as follows:

                                 1.     On June 1, 2018, a notice of deposition for a corporate designee duces tecum of

                        Nationwide Registry and Security LTD in draft form was sent to counsel for creditor, Robert
THE PELS LAW FIRM LLC

   4845 Rugby Ave       Vaughn.
       3rd Floor
 Bethesda, MD 20814
                                 2.     On February 19, 2019 the deposition of NRS was finally conducted.
         ***
 8500 Leesburg Pike
      Suite 400                  3.     At this deposition it was learned that NRS had a file related to the amount
  Vienna, VA 22010

         ***            allegedly owed by Nahid Ahmadpour. See Transcript of Deposition of Allyn Ehrlich as
  (T) 301-986-5570
  (F) 301-986-5571
                        corporate designee of NRS, attached hereto as Ex. A, at p.29.
   www.pelslaw.com
  jpels@pelslaw.com
                                     Case 18-00039       Doc 89     Filed 03/14/19     Page 2 of 4



                               4.      Specifically it was learned that NRS had a file related to the accountings that

                        confirms the amounts owed. See Ex. A at p.86.1

                               5.      Again, a copy of the file was demanded so that Debtor could review the

                        “accountings” of NRS. Id. This was a simple request from a file that should have been turned

                        over last summer.

                               6.      On March 11, 2019, another request was made via email which stated:

                               “Mr Vaughn - as you know you were client was to provide me with a complete copy of
                               his file to date I have not received it and it is clearly discoverable. The deposition
                               occurred on February 19, 2019 at 10 AM. You have had more than ample time to
                               provide it to me. Please have it to my office via PDF email or fax no later than 2 PM
                               tomorrow as my brief is due on March 14 thank you. “ and “Ms Kaye - if you could
                               remind Mr Vaughn of his clients duty to provide a complete copy of the file which I
                               requested the deposition but still have not received. I just emailed him requesting it by
                               tomorrow afternoon because my brief is due March 14. I received an email back from
                               him stating he was not available and to contact you so I am doing so thank you.”


                                                     CERTIFICATE PER LOCAL RULE 104.7

                               Counsel for Debtor hereby certifies that repeated attempts at a simple request from

                        a file that should have been turned over last summer. Robert Vaughn has made no attempt

                        to demonstrate that he will cooperate and it is prejudicing Debtor.

                               Conference of Counsel Required. Counsel shall confer with one another concerning a
THE PELS LAW FIRM LLC
                        discovery dispute and make sincere attempts to resolve the differences between them. The Court
   4845 Rugby Ave
       3rd Floor
 Bethesda, MD 20814     will not consider any discovery motion unless the moving party has filed a certificate reciting (a)
         ***
 8500 Leesburg Pike     the date, time and place of the discovery conference, and the names of all persons participating
      Suite 400
  Vienna, VA 22010

         ***
  (T) 301-986-5570
  (F) 301-986-5571

   www.pelslaw.com
  jpels@pelslaw.com
                        1
                          The entirety of NRS’ claims in this case rely on conclusory statements provided by NRS’
                        attorney which is wholly inappropriate.
                                                                        -2-
                                     Case 18-00039       Doc 89     Filed 03/14/19     Page 3 of 4



                        therein, or (b) counsel's attempts to hold such a conference without success; and (c) an

                        itemization of the issues requiring resolution by the Court.

                               WHEREFORE, Debtor Ahmadpour respectfully requests that:

                                       A. Creditor Nationwide Registry and Security LTD be held in contempt and that

                                           a default judgment be entered against it and in favor of Debtor for all claims;

                                       B. That fees be awarded to Debtor for the waste of time and effort for both the

                                           court and Debtor in moving for this relief; and

                                       C. such other and further relief this Court deems just and proper be granted.

                                                                              Respectfully submitted,

                                                                              THE PELS LAW FIRM

                        Dated: March 14, 2019                                 /s/ Jon D. Pels
                                                                              Jon D. Pels, Esq., MD Bar #11883
                                                                              jpels@pelslaw.com

                                                                              /s/ Alvaro A. Llosa
                                                                              Alvaro A. Llosa, Esq., MD Bar #19334
                                                                              allosa@pelslaw.com
                                                                              4845Rugby Avenue,
                                                                              Third Floor
                                                                              Bethesda, MD 20814
                                                                              (301) 986-5570 (T)
                                                                              (301) 986-5571 (F)
THE PELS LAW FIRM LLC                                                         Counsel for Debtor
   4845 Rugby Ave
       3rd Floor
 Bethesda, MD 20814

         ***
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010

         ***
  (T) 301-986-5570
  (F) 301-986-5571

   www.pelslaw.com
  jpels@pelslaw.com




                                                                        -3-
                                    Case 18-00039       Doc 89    Filed 03/14/19      Page 4 of 4



                                                       CERTIFICATE OF SERVICE

                               I HEREBY CERTIFY that on March 14, 2019, I reviewed the Court’s CM/ECF system

                        and it reports that an electronic copy of Defendant’s Motion to Exclude and For Default was

                        served electronically by the Court’s CM/ECF system on the following:


                                 Fitzgerald Lewis                           Robert Lee Vaughn, Jr.
                                 Law Office of Lewis and Associates         O'Connor & Vaughn LLC
                                 6066 Leesburg Pike                         11490 Commerce Park Drive
                                 Fourth Floor                               Suite 510
                                 Falls Church, VA 22041                     Reston, VA 20191
                                 flewis@lewisatlaw.com                      rvaughn@oconnorandvaughn.com


                                                                             /s/ Jon D. Pels
                                                                             Jon D. Pels, Esq., MD Bar #11883




THE PELS LAW FIRM LLC

   4845 Rugby Ave
       3rd Floor
 Bethesda, MD 20814

         ***
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010

         ***
  (T) 301-986-5570
  (F) 301-986-5571

   www.pelslaw.com
  jpels@pelslaw.com




                                                                      -4-
